821 F.2d 277
8 Employee Benefits Ca 2152
Everate W. DEDEAUX, Plaintiff-Appellant,v.PILOT LIFE INSURANCE COMPANY, Defendant-Appellee.
No. 84-4201.
United States Court of Appeals,Fifth Circuit.
July 13, 1987.

Ronald S. Cochran, William C. Walker, University of Miss., Law Center, William L. Denton, Denton, Persons, Dornan & Bilbo, Biloxi, Miss., for plaintiff-appellant.
Harry E. Neblett, Jr., George F. Woodliff, III, Keith R. Raulston, Heidelberg, Woodliff & Franks, Jackson, Miss., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Mississippi;  Dan M. Russell, Jr., District Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
(Opinion Sept. 16, 1985, 5th Cir.1985, 770 F.2d 1311)
Before BROWN, WILLIAMS and GARWOOD, Circuit Judges.
PER CURIAM:


1
In Pilot Life Ins. Co. v. Dedeaux, --- U.S. ----, 107 S.Ct. 1549, 95 L.Ed.2d 39 (1987), the United States Supreme Court reversed our decision in Dedeaux v. Pilot Life Ins. Co., 770 F.2d 1311 (5th Cir.1985).


2
The case having been remanded to this Court for further proceedings in conformity with the opinion of the Supreme Court, we now affirm the summary judgment granted by the district court in favor of Pilot Life Insurance Company.


3
AFFIRMED.